DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on October 2, 2020.  Applicants amended claims 10, 13, 19, and 22, previously canceled claims 1-9, and submitted new figures 3 and 4 drawings.  Claims 10-24 are pending.


Priority
The instant application is a national phase filing under 371 of PCT/EP2018/052419, filed on January 31, 2018, which claims priority to German patent application DE 10 2017 102 467.0, filed on February 8, 2017.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the DE 10 2017 102 467.0 application filed in Germany on February 8, 2017 has been filed.


Response to Arguments
New figures 3 and 4, corresponding amendments to the specification, and remarks (Remarks, p. 8) regarding objections to the drawings - all steps recited in method claims 10 and 19 are 

Applicants’ argument (Remarks, pp. 8-9) regarding objections to the drawings – “correction matrix” in claims 10 and 19, “further correction matrix” in claim 12, and “for at least some of the pixels, for each subpixel a number of damaged neighboring subpixels of the same color is determined, and wherein an undamaged subpixel is operated at a current intensity which is greater the greater the number of its damaged neighboring subpixels of the same color” in claims 18 and 24 are acknowledged.  In view of the argument, the objections are withdrawn.

Applicants’ amendment to claim 10 and remark (Remarks, p. 9) regarding objection to the claim are acknowledged.  In view of the amendment, the objection is withdrawn.

Applicant’s remark (Remarks, p. 9) regarding objection to claim 22 is acknowledged.  However, since the term to which “CIE-XY” refers to has not been previously identified in claim 22 or in claims 19 and 21, the claims from which claim 22 depends, the objection is maintained.

Applicants’ arguments filed on October 2, 2020 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding independent claim 10, Knapp, and Debel (Remarks, p. 10), the Office respectfully disagrees and submits that all features of independent claim 10 are taught and/or suggested by the cited references, as discussed below and in the rejections.

In response to Applicants’ argument regarding independent claim 10 and embodiments in connection with figures 20, 21, and 70 of Knapp (Remarks, p. 10), the Office respectfully disagrees and submits that the seventh embodiment, which includes figure 70, can be used with the second embodiment, which includes figures 20 and 21.  See [0494] of Knapp.

In response to Applicants’ argument regarding figure 70 of Knapp and “light-emitting device in which each pixel comprises at least three subpixels configured to emit light of different colors in pairs” (Remarks, p. 10), the Office respectfully submits that the argument is not commensurate with the rejections as figure 70 of Knapp is cited in relation to the rejections of “plotting dominant wavelengths of each subpixel in an International Commission on Illumination chromaticity values x and y (CIE-XY) color space and forming color triangles; determining inner triangles of the color triangles; and determining the given colors by corner points in the CIE-XY color space of an inner triangle with a largest area”.  The Office also respectfully submits that figure 70 is applicable to the claim language recited by Applicants.  See [0494] of Knapp.  

In response to Applicants’ argument regarding figure 70 of Knapp and “the feature wherein the dominant wavelengths of each subpixel are plotted and inner triangles of the color triangles are determined” (Remarks, p. 10), the Office respectfully disagrees and submits that paragraphs [0523]-[0526] and figure 70 of Knapp teach and/or suggest the relevant features (i.e., plotting dominant wavelengths of each subpixel and forming color triangles corresponding to pixels, and determining inner triangles of the color triangles corresponding to pixels).

independent claim 10, Debel, and “dominant wavelength of each subpixel” (Remarks, p. 11), without conceding the argument, the Office respectfully submits that the argument is not commensurate with the rejection as Debel is cited for teaching and/or suggesting “determining inner triangles of color triangles in pairs”.

In response to Applicants’ argument regarding Debel and teaching away (Remarks, p. 11), without conceding the argument, the Office respectfully disagrees and submits that the argument is not commensurate with the rejection as Debel is cited for teaching and/or suggesting “determining inner triangles of color triangles in pairs”.

In response to Applicants’ argument regarding the combination of Knapp and Debel, “the smallest triangles are used to determine the given colors”, and obviousness (Remarks, p. 11), the Office respectfully disagrees and submits that the arguments regarding “determining inner triangles of color triangles in pairs; and determining the given colors by corner points in the CIE-XY color space of an inner triangle with a largest area” are not commensurate with the rejections, as discussed above and in the rejections below.  Thus, because all features of independent claim 10 are taught and/or suggested by the cited references and the motivation to combine the references is obvious, as discussed above and/or in the rejections below, claim 10 is not allowable. 

In response to Applicants’ argument regarding independent claim 19, Knapp, and Van Belle (Remarks, p. 12), the Office respectfully disagrees and submits that all features of independent claim 19 are taught and/or suggested by the cited references, as discussed below and in the rejections.

independent claim 19, Knapp, and “current intensity at which each subpixel is operated depends on entries in a correction matrix” (Remarks, p. 12), the Office respectfully disagrees and submits that the argument is not commensurate with the claim language.

In response to Applicants’ argument regarding Knapp, “the feature wherein a brightness correction is carried out in which, for at least some of the pixels, the brightness of the subpixels is normalized to a median value in order to determine the current intensity at which subpixels are operated”, and normalization (Remarks, p. 12), the Office respectfully disagrees and submits that at least paragraph [0248] of Knapp discloses change in sub-pixel compensation coefficients normalized to an average value.

In response to Applicants’ argument regarding Van Belle, “wherein the brightness of the subpixel is normalized to a median value in order to determine the current intensity at which subpixels ar Page 12 of 14 e operated”, and obviousness (Remarks, pp. 12-13), the Office respectfully disagrees and submits that the combination of Knapp and Van Belle teach and/or suggest the relevant claimed features.  The Office further respectfully submits that the motivation to combine the references is obvious to try, as discussed in the rejections below.  Because all features of independent claim 19 are taught and/or suggested by the cited references and the motivation for the combination is obvious, as discussed above and in the rejections below, claim 19 is not allowable.

In response to Applicants’ arguments regarding dependent claims 11-18 and 20-24 (Remarks, p. 13), the Office respectfully disagrees and submits that all features of independent claims 10 and 19 are 

For the reasons discussed above and in the rejections below, pending claims 10-24 are not allowable.


Claim Objections
Claim 22 is objected to because “a CIE-XY color space” in line 5 should identify the term to which “CIE-XY” refers.  The Office suggests “an International Commission on Illumination chromaticity values x and y (CIE-XY) color space”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in US 2011/0062874 A1 (hereinafter Knapp) in view of Debel et al. in DE 10 2012 209 252 A1 (hereinafter Debel; an original copy and complete machine translation thereof is/was provided with the first Office action mailed in response to the filing of the instant application).

Regarding claim 10, Knapp (FIGs. 14, 16, 18-21, and 70) teaches:
A method of operating a light-emitting device (A method of operating light-emitting display device 1411; FIG. 14, FIG. 18, [0004], [0249], and [0263]), wherein the light-emitting device comprises a plurality of pixels and wherein each pixel comprises at least three subpixels configured to emit light of different colors in pairs (wherein the light-emitting display device 1411 comprises a plurality of pixels each including three P LEDs 1851 and wherein each pixel comprises at least three subpixels, e.g., red, green, and blue subpixels, configured to emit light in different colors in pairs by varying color component values Crr, Crg, Crb, Cgr, Cgg, Cgb, , the method comprising: 
operating, at least for some pixels, a selected subpixel of a pixel and a further subpixel of the pixel configured to emit light of a different color to display a pure color corresponding to a dominant wavelength of the selected subpixel (operating, at least for some pixels, a selected subpixel, e.g., one of a red, green, and blue subpixels, of a pixel and a further subpixel, e.g., another of the red, green, and blue subpixels, of the pixel configured to emit light of a different color to display a pure color corresponding to a dominant wavelength of the selected subpixel by varying color component values Crr, Crg, Crb, Cgr, Cgg, Cgb, Cbr, Cbg, and/or Cbb; [0276] and [0277]); and 
providing, at least for some pixels, a correction matrix associated with the pixel for adjusting brightness of the subpixels of the pixel, wherein the correction matrix is provided by (providing, at least for some pixels, a correction matrix 1963 associated with the pixel for adjusting brightness of the subpixels, e.g., red, green, and blue subpixels, of the pixel, wherein the correction matrix 1963 is provided by; FIGs. 20 and 21, [0273], [0276], and [0277]): 
determining, at least for some pixels, a brightness of each subpixel of the pixel necessary to emit light of a given color (determining, at least for some pixels, a brightness of each subpixel, e.g., red, green, and blue subpixels, of the pixel necessary to emit light of a given color; FIGs. 20 and 21, [0241], [0273], [0276], and [0277]); 
determining, at least for some pixels, a dominant wavelength of each subpixel (determining, at least for some pixels, a dominant wavelength of each subpixel, e.g., red, green, and blue subpixels; [0241], [0276], and [0277]); 
plotting dominant wavelengths of each subpixel in an International Commission on Illumination chromaticity values x and y (CIE-XY) color space and forming color triangles (plotting dominant wavelengths of each subpixel in an International Commission on Illumination chromaticity values x and y (CIE-XY) color space and forming color triangles corresponding to pixels; FIG. 70 and [0523]-[0526]); 
determining inner triangles of the color triangles (determining inner triangles of the color triangles corresponding to pixels; FIG. 70 and [0523]-[0526]); and 
determining the given colors by corner points in the CIE-XY color space of an inner triangle with a largest area (determining the given colors by corner points in the CIE-XY color space of an inner triangle with a largest area corresponding to a pixel relative to inner triangles corresponding to other pixels; FIG. 70 and [0523]-[0526]).  
	However, it is noted that Knapp does not teach:
determining the inner triangles of the color triangles in pairs.	
	Debel (Figs. 1 and 2) teaches:
determining inner triangles of color triangles in pairs (e.g., determining inner triangles, e.g., 40 and 140, of color triangles in pairs for two mixed colors; see Figs. 1 and 2, [0031], [0033], [0034], [0037], [0038], and [0040]).
in pairs, as taught by Debel, in order to “calibrat[e] a lighting device” (Debel: [0004] and [0008]).

Regarding claim 11, Knapp as modified by Debel teaches:
The method according to claim 10.
Knapp teaches:
wherein, for at least some pixels, all subpixels are operated to display each given color (e.g., all subpixels are operated with correction values Crr, Cgr, and Cbr to display red; [0276] and [0277]).  

	Regarding claim 12, Knapp as modified by Debel teaches:
The method according to claim 10.
	Knapp teaches:
further comprising providing, for all pixels, a further correction matrix associated with the pixel, wherein the further correction matrix adjusts a brightness of the subpixels of the pixel (i.e., further correction matrix for a group of LEDs; [0158], [0162], [0528], [0531], [0536], and [0537], see also [0538] and [0540]).  

	Regarding claim 13, Knapp as modified by Debel teaches:
The method according to claim 12.
Knapp teaches:
wherein the further correction matrix is provided by determining the brightness of each subpixel of the pixel (see [0158], [0162], [0528], and [0537] (“A color correction matrix with coefficients determined by the calibration methods described herein can provide the compensated intensities to the driver circuitry for each such LED.”), see also [0273], [0538], and [0540]).  

	Regarding claim 14, Knapp as modified by Debel teaches:
The method according to claim 13.  
	Knapp teaches:
wherein each pixel comprises exactly three subpixels emitting light of different colors in pairs (wherein each pixel comprises exactly red, blue, and green subpixels emitting light of red, blue, and green, in pairs; [0528], [0538], and [0540], see also [0162]).

	Regarding claim 15, Knapp as modified by Debel teaches:
The method according to claim 10.  
	Knapp (FIGs. 19 and 20) teaches:
wherein a current intensity at which each subpixel is operated depends on entries in the correction matrix (wherein a current intensity at which each subpixel, e.g., red, green, and blue subpixels, is operated depends on entries in the correction matrix 1963; FIGs. 19 and 20, [0270], and [0273]).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Debel, in further view of Van Belle in US 2019/0027082 A1 (hereinafter Van Belle).

	Regarding claim 16, Knapp as modified by Debel teaches:
The method according to claim 15.
Knapp teaches:
wherein, in order to determine the current intensity at which subpixels are operated, a brightness correction is carried out in which, for at least some of the pixels, the brightness of the subpixels is normalized to an average value (see [0248], [0270], and [0273]).
	However, it is noted that Knapp as modified by Debel does not teach:
the brightness of the subpixels is normalized to a median value.
	Van Belle teaches:
		a median value ([0308]).
	Thus, Knapp as modified by Debel and Van Belle teaches:
the brightness of the subpixels is normalized to a median value (brightness of the subpixels taught by Knapp as modified by Debel combined with a median value as taught by Van Belle).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a median value, as taught by Van Belle, because such a modification would have been obvious to try.  More specifically, a median value is one of a predictable and ascertainable group of similar features, which are mean, median, and mode.  This group addresses the design need and/or recognized problem of determining averages with a reasonable level of success.  Therefore, it would have been obvious to try to modify the brightness of the subpixels, as taught by Knapp as modified by Debel, to include: a median value, as taught by Van Belle, since there are a finite number of identified, predictable potential solutions to the recognized need, as discussed above, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Debel, in further view of Cok in US 2007/0257866 A1 (hereinafter Cok).

Regarding claim 17, Knapp as modified by Debel teaches:
The method according to claim 15. 
Knapp teaches:
determining the current intensity at which a subpixel is operated ([0270] and [0273]).
However, it is noted that Knapp as modified by Debel does not teach:
wherein for determining the current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account.
	Cok (Figs. 4-6 and 9) teaches:
wherein for determining a current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account (e.g., wherein for determining a current intensity at which a subpixel 36a is operated, a damage of neighboring subpixels of the same color is taken into account; Figs. 5 and 9, [0027], [0033], [0038], [0041], and [0042], see also Figs. 4 and 6 and [0036]).
	Thus, Knapp as modified by Debel and Cok teaches:
wherein for determining the current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account (determining the current intensity at which a subpixel is operated taught by Knapp as modified by Debel combined with determining a current intensity at which a subpixel is operated taught by Cok).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Knapp as modified by Debel to include: wherein for determining a current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account, as taught by Cok, in order to obtain the benefit of “correcting for defective light-emitting elements in a display.”  (Cok: [0001]).

	Regarding claim 18, Knapp as modified by Debel and Cok teaches:
The method according to claim 17.
	However, it is noted that Knapp as modified by Debel does not teach:
wherein, for at least some of the pixels, for each subpixel a number of damaged neighboring subpixels of the same color is determined, and 
wherein an undamaged subpixel is operated at a current intensity which is greater the greater the number of its damaged neighboring subpixels of the same color.  
	Cok (Figs. 4-6 and 9) teaches:
wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels of a same color is determined (wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels, e.g., subpixels 20, of a same color is determined; Figs. 4-6, [0033], [0036], [0041], and [0046]), and 
wherein an undamaged subpixel is operated at a current intensity which is greater the greater a number of its damaged neighboring subpixels of the same color (e.g., for high resolution display, an undamaged subpixel intensity where there are many damaged neighboring subpixels of the same color is greater than where there are few damaged neighboring subpixel of the same color to maintain the average display brightness at each brightness level; see [0029], [0038], [0042], and [0047]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Knapp as modified by Debel to include: wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels of a same color is determined, and wherein an undamaged subpixel is operated at a current intensity which is greater the greater a number of its damaged neighboring subpixels of the same color, as taught by Cok, in order to obtain the benefit of “correcting for defective light-emitting elements in a display.”  (Cok: [0001]).


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Van Belle.

Regarding claim 19, Knapp (FIGs. 14, 16, 18-21, and 70) teaches:
A method of operating a light-emitting device (A method of operating light-emitting display device 1411; FIG. 14, FIG. 18, [0004], [0249], and [0263]), wherein the light-emitting device comprises a plurality of pixels (wherein the light-emitting display device 1411 comprises a plurality of pixels; FIG. 14 and [0246], see also FIG. 18, 1851 and [0263]), wherein each pixel comprises at least three subpixels configured to emit light of different colors in pairs (wherein each pixel comprises at least three subpixels, e.g., red, green, and blue subpixels, configured to emit light in different colors in pairs by varying color component values Crr, Crg, Crb, Cgr, Cgg, Cgb, Cbr, Cbg, and Cbb; FIG. 18, 1851, FIG. 21, [0263], [0264], [0276], and [0277], see also FIG. 14, 1412, FIG. 16, 1413, [0158], [0162], [0246], [0249], and [0255]), the method comprising: 
operating, at least for some pixels, a selected subpixel of a pixel and at least one further subpixel of the pixel configured to emit light of a different color to display a pure color corresponding to a dominant wavelength of the selected subpixel of the pixel (operating, at least for some pixels, a selected subpixel, e.g., one of a red, green, and blue subpixels, of a pixel and at least one further subpixel, e.g., another of the red, green, and blue subpixels, of the pixel configured to emit light of a different color to display a pure color corresponding to a dominant wavelength of the selected subpixel of the pixel by varying color component values Crr, Crg, Crb, Cgr, Cgg, Cgb, Cbr, Cbg, and/or Cbb; FIG. 14, [0246], [0276], and [0277]), 
wherein a current intensity at which each subpixel is operated depends on entries in a correction matrix (wherein a current intensity at which each subpixel, e.g., red, green, and blue subpixels, is operated depends on entries in a correction matrix 1963; FIGs. 19 and 20, [0270], and [0273]), and 
wherein a brightness correction is carried out in which, for at least some of the pixels, a brightness of the subpixels is normalized to an average value in order to determine the current intensity at which subpixels are operated (see [0248], [0270], and [0273]). 
	However, it is noted that Knapp does not teach: 
a median value.
	Van Belle teaches:
		a median value ([0308]).
	Thus, Knapp as modified by Van Belle teaches:
the brightness of the subpixels is normalized to a median value in order to determine the current intensity at which subpixels are operated (brightness of the subpixels taught by Knapp combined with a median value as taught by Van Belle).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a median value, as taught by Van Belle, because such a modification would have been obvious to try.  More specifically, a median value is one of a predictable and ascertainable group of similar features, which are mean, median, and mode.  This group addresses the design need and/or recognized problem of determining averages with a reasonable level of success.  Therefore, it would have been obvious to try to modify the brightness of the subpixels, as taught by Knapp, to include: a median value, as taught by Van Belle, since there are a finite number of identified, predictable potential solutions to the recognized need, as discussed above, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 20, Knapp as modified by Van Belle teaches:
The method according to claim 19.
	Knapp teaches:
 wherein at least for some pixels all subpixels are operated to display each given color (e.g., all subpixels are operated with correction values Crr, Cgr, and Cbr to display red; [0276] and [0277]).  

	Regarding claim 21, Knapp as modified by Van Belle teaches:
The method according to claim 19.
	Knapp teaches:
 wherein a brightness of each subpixel of the pixel necessary to emit light of a given color is determined to provide the correction matrix (wherein a brightness of each subpixel, e.g., red, green, and blue subpixels, of the pixel necessary to emit light of a given color is determined to provide the correction matrix 1963; FIGs. 20 and 21, [0241], [0273], [0276], and [0277]).  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Van Belle, in further view of Debel.

Regarding claim 22, Knapp as modified by Van Belle teaches:
The method according to claim 21.
	Knapp teaches: 
wherein each pixel comprises exactly three subpixels configured to emit light of different colors in pairs (wherein each pixel comprises exactly three subpixels, e.g., red, green, and blue subpixels, configured to emit light in different colors in pairs by varying color component values Crr, Crg, Crb, Cgr, Cgg, Cgb, Cbr, Cbg, and Cbb; FIG. 18, 1851, FIG. 21, [0263], [0264], [0276], and [0277], see also FIG. 14, 1412, FIG. 16, 1413, [0158], [0162], [0246], [0249], and [0255]), 
wherein, at least for some pixels, a dominant wavelength of each subpixel is determined (wherein, at least for some pixels, a dominant wavelength of each subpixel, e.g., red, green, and blue subpixels, is determined; [0241], [0246], [0276], and [0277]), 
wherein dominant wavelengths of each subpixel are plotted in a CIE-XY color space and connected to form color triangles (wherein dominant wavelengths of each subpixel are plotted in a CIE-XY color space and connected to form color triangles corresponding to pixels; FIG. 70 and [0523]-[0526]), 
wherein an inner triangle of the color triangles is determined (wherein an inner triangle of the color triangles corresponding to pixels is determined; FIG. 70 and [0523]-[0526]), and 
wherein corner points in the CIE-XY color space of the inner triangle with a largest area form the given colors (wherein corner points in the CIE-XY color space of the inner triangle with a largest area corresponding to a pixel relative to inner triangles corresponding to other pixels form the given colors; FIG. 70 and [0523]-[0526]).  
	However, it is noted that Knapp as modified by Van Belle does not teach:
		wherein the inner triangle of the color triangles is determined in pairs.
	Debel (Figs. 1 and 2) teaches:
wherein an inner triangle of color triangles is determined in pairs (e.g., wherein an inner triangle, e.g., 40 and 140, of color triangles is determined in pairs for two mixed colors; see Figs. 1 and 2, [0031], [0033], [0034], [0037], [0038], and [0040]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein an inner triangle of color triangles is determined in pairs, as taught by Debel, in order to “calibrat[e] a lighting device” (Debel: [0004] and [0008]).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Van Belle, in further view of Cok.

Regarding claim 23, Knapp as modified by Van Belle teaches:
The method according to claim 19.
	Knapp teaches:
determining the current intensity at which a subpixel is operated ([0270] and [0273]).  
	However, it is noted that Knapp as modified by Van Belle does not teach:
wherein for determining the current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account.
Cok (Figs. 4-6 and 9) teaches:
wherein for determining a current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account (e.g., wherein for determining a current intensity at which a subpixel 36a is operated, a damage of neighboring subpixels of the same color is taken into account; Figs. 5 and 9, [0027], [0033], [0038], [0041], and [0042], see also Figs. 4 and 6 and [0036]).
	Thus, Knapp as modified by Van Belle and Cok teaches:
wherein for determining the current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account (determining the current intensity at which a subpixel is operated taught by Knapp as modified by Van Belle combined with determining a current intensity at which a subpixel is operated taught by Cok).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Knapp as modified by Van Belle to include: wherein for determining a current intensity at which a subpixel is operated, a damage of neighboring subpixels of the same color is taken into account, as taught by Cok, in order to obtain the benefit of “correcting for defective light-emitting elements in a display.”  (Cok: [0001]).

	Regarding claim 24, Knapp as modified by Van Belle and Cok teaches:
The method according to claim 23.
	However, it is noted that Knapp as modified by Van Belle does not teach:
 wherein, for at least some of the pixels, for each subpixel a number of damaged neighboring subpixels of the same color is determined, and 
wherein an undamaged subpixel is operated at a current intensity which is greater the greater the number of its damaged neighboring subpixels of the same color.
	Cok (Figs. 4-6 and 9) teaches:
wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels of a same color is determined (wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels, e.g., subpixels 20, of a same color is determined; Figs. 4-6, [0033], [0036], [0041], and [0046]), and 
wherein an undamaged subpixel is operated at a current intensity which is greater the greater a number of its damaged neighboring subpixels of the same color (e.g., for high resolution display, an undamaged subpixel intensity where there are many damaged neighboring subpixels of the same color is greater than where there are few damaged   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Knapp as modified by Van Belle to include: wherein, for at least some pixels, for each subpixel a number of damaged neighboring subpixels of a same color is determined, and wherein an undamaged subpixel is operated at a current intensity which is greater the greater a number of its damaged neighboring subpixels of the same color, as taught by Cok, in order to obtain the benefit of “correcting for defective light-emitting elements in a display.”  (Cok: [0001]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/15/21B